Per Curiam: The "record on this appeal, so far as the same relates to the questions raised by appellants by their plea to the jurisdiction of the court over their persons, is precisely the same as the record in Kamp v. Bartlett et al., wherein an opinion has this day been filed. Ante, p. 338. For the reasons stated in the Kamp case the judgment of the circuit court is reversed and the cause remanded for further proceedings not inconsistent with the views there expressed. Reversed and remanded. Mr. Justice Philbrick took no part.